 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19                 Page 1 of 14 PageID 2552


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

JAMES C. WETHERBE                                    §
                                                     §
VS.                                                  §       ACTION NO. 5:15-CV-119-Y
                                                     §
LANCE NAIL, ET AL.                                   §

      ORDER DENYING SECOND AMENDED RULE 12(C) MOTION FOR JUDGMENT

        Pending before the Court is Defendants' Second Amended Rule 12(c)

Motion for Judgment on the Pleadings (doc. 90).1                         After review of

the motion, the related briefs, Plaintiff's (third) amended complaint

(doc. 86), and the applicable law, the Court concludes that the motion

should be and hereby is denied.


                                                I.   Facts
        Plaintiff James Wetherbe was recruited to be a professor at his

alma mater, Texas Tech University ("TTU"), in 2000. He had previously

obtained from TTU his M.B.A. in Management Information Systems in

1973 and his Ph.D. in Management Information Systems, Organizational

Behavior and Computer Science Management in 1976.                        Prior to having

been recruited back to TTU, Wetherbe had served on the faculty of
the Universities of Houston, Minnesota, and Memphis.

        Wetherbe contends that while a professor at TTU, he suffered

retaliation in violation of his First Amendment rights at the hands


        1
      Defendants have submitted an appendix with their motion,
which includes Nail's deposition. Inasmuch as Defendants' motion
is brought under Rule 12(c), the Court has not considered the
appendix. See U.S. v. Renda Marine, Inc. 667 F.3d 651, 654 (5th
Cir. 2012) (noting that in considering a Rule 12(c) motion for
judgment on the pleadings, a court "must look only to the
pleadings and accept all allegations contained therein as true.")
(quotation omitted).
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 1
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19             Page 2 of 14 PageID 2553


of TTU's former Rawls College of Business dean, Lance Nail. Wetherbe

alleges that Nail retaliated against him for being an outspoken critic

of tenure.            Wetherbe rejected offers of tenure at all of the

universities for which he has taught, including TTU. He also authored

and had published numerous articles challenging the concept of tenure.

Wetherbe contends that Nail was aware of the many articles he had

written against tenure and retaliated against Wetherbe because of

those articles.

        This Court previously granted a motion to dismiss the claims

Wetherbe asserted in a prior version of his complaint.                        The United

States Court of Appeals for the Fifth Circuit affirmed in part,

concluding that certain of Wetherbe's claims were barred by the

doctrines        of     res    judicata,        collateral   estoppel,   or   sovereign

immunity.2        But the Fifth Circuit reversed to the extent this Court

held that Wetherbe's First Amendment retaliation claim failed because

his anti-tenure speech was not a matter of public concern. Wetherbe

subsequently was permitted to again amend his complaint, and

Defendants now seek judgment on Wetherbe's remaining claims.

                                   III. Standard of Review
        Rule 12(c) states that “[a]fter the pleadings are closed--but



        2
      Specifically, the Fifth Circuit concluded "that Wetherbe is
collaterally estopped from asserting claims that he was
retaliated against for his personal anti-tenure views and for
rejecting tenure," (Opn. [doc. 40] 8), that he had waived "any
arguments in opposition to the application of res judicata to
claims predicated on events that occurred before the commencement
of the previous action on June 17, 2013," (id. at 8-9), and that
his claims against TTU "are barred by Eleventh Amendment
sovereign immunity," (id. at 9).
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 2
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19           Page 3 of 14 PageID 2554


early enough not to delay trial--a party may move for judgment on

the pleadings.”             FED. R. CIV. P. 12(c). “The standard for dismissal

under Rule 12(c) is the same as that for dismissal for failure to

state a claim under Rule 12(b)(6).”                  Johnson v. Johnson, 385 F.3d

503, 528 (5th Cir. 2004) (citing Great Plains Trust Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 313 n.8 (5th Cir. 2002)).

A Rule 12(c) motion for judgment on the pleadings is essentially a

Rule 12(b)(6) motion made after the pleadings close. See 2 JAMES WM.

MOORE,   ET AL.,     MOORE'S FEDERAL PRACTICE § 12.38 at 12-136 (3d ed. 2017).

"Thus, the 'inquiry focuses on the allegations in the pleadings' and

not on whether the 'plaintiff actually has sufficient evidence to

succeed on the merits.'"                  Ackerson v. Bean Dredging, LLC, 589 F.3d

196, 209 (5th Cir. 2009) (quoting Ferrer v. Chevron Corp., 484 F.3d

776, 782 (5th Cir. 2007)).

        Federal Rule of Civil Procedure 12(b)(6) authorizes the dismissal

of a complaint that fails "to state a claim upon which relief can

be granted." This rule must, however, be interpreted in conjunction

with Rule 8(a), which sets forth the requirements for pleading a claim

for relief in federal court. Rule 8(a) calls for "a short and plain

statement of the claim showing that the pleader is entitled to

relief." FED. R. CIV. P. 8(a); see also Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 508 (2002) (holding Rule 8(a)'s simplified pleading

standard applies to most civil actions).                  As a result, “[a] motion

to dismiss for failure to state a claim is viewed with disfavor and

is rarely granted."                  Kaiser Aluminum & Chem. Sales v. Avondale

Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982), cert. denied,


ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 3
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19           Page 4 of 14 PageID 2555


459 U.S. 1105 (1983) (quoting Wright & Miller, Federal Practice and

Procedure § 1357 (1969)).                   The Court must accept as true all well

pleaded, non-conclusory allegations in the complaint and liberally

construe the complaint in favor of the plaintiff. Kaiser Aluminum,

677 F.2d at 1050.

        The plaintiff must, however, plead specific facts, not mere

conclusory allegations, to avoid dismissal.                     Guidry v. Bank of

LaPlace, 954 F.2d 278, 281 (5th Cir. 1992).                  Indeed, the plaintiff

must plead "enough facts to state a claim to relief that is plausible

on its face," and his "factual allegations must be enough to raise

a right to relief above the speculative level, . . . on the assumption

that all the allegations in the complaint are true (even if doubtful

in fact)." Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1965 & 1974

(2007).       The Court need not credit bare conclusory allegations or

"a formulaic recitation of the elements of a cause of action."                   Id.

at 1955.          Rather, "[a] claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liabile for the misconduct

alleged." Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).


                                          III.   Analysis
A.    Adverse Employment Action

        To adequately plead a claim for retaliation based on the exercise

of free speech, a public employee "must establish that: (1) he

suffered an adverse employment decision; (2) his speech involved a

matter of public concern; (3) his interest in speaking outweighed

the government defendant's interest in promoting efficiency; and (4)

ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 4
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19        Page 5 of 14 PageID 2556


the protected speech motivated the defendant's conduct."                Hurst v.

Lee Cty., Miss, 764 F.3d 480, 484 (5th Cir. 2014). Defendants' motion

initially seeks judgment on Wetherbe's retaliation claim on the

grounds that he has not alleged that he suffered an adverse employment

action.3

        An adverse employment action is "a judicially-coined term

referring to an employment decision that affects the terms and

conditions of employment." Thompson v. City of Waco, 764 F.3d 500,

503 (5th Cir. 2014).                    "The broadest definition of an adverse

employment action includes hires, refusals to hire, discharges,

promotions, refusals to promote, demotions, compensation decisions,

and formal reprimands." Mylett v. City of Corpus Christi, 97 F. App'x


        3
      Wetherbe contends that the Court already determined in its
prior order of dismissal that he had sufficiently alleged he
suffered an adverse employment action and that, as a result of
the law-of-the-case doctrine, Defendants cannot revisit that
issue. (Wetherbe's Resp. (doc. 93) 7.) The Court's prior order
of dismissal noted that "[t]aken as true, Wetherbe's allegations
sufficiently posit that he suffered an adverse employment
action." (Mem. Op. and Order (doc. 32) 12.) But that
determination was made on the basis of a pleading that has now
been amended. See Askins v. U.S. Dep't of Homeland Sec., 899
F.3d 1035, 1042-43 (9th Cir. 2018) (concluding that district
court erred by concluding that, because it had dismissed the
plaintiff's original complaint, albeit without prejudice, it was
precluded by the law-of-the-case doctrine from reviewing an
amended complaint that included different factual allegations
than those alleged in the original complaint). And in any event,
the law-of-the-case doctrine "operates to preclude a
reexamination of issues of law decided on appeal, explicitly or
by necessary implication, either by the district court on remand
or by the appellate court in a subsequent appeal." Chapman v.
Nat'l Aeronautics and Space Admin., 736 F.2d 238, 241 (5th Cir.
1984). On appeal of this Court's prior order, the Fifth Circuit
did not address whether Wetherbe had sufficiently alleged he
suffered an adverse employment action. And the doctrine "does
not operate to prevent a district court from reconsidering prior
rulings." Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161,
171 (5th Cir. 2010).
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 5
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19           Page 6 of 14 PageID 2557


473, 475 (5th Cir. 2004).                       "'[D]ecisions concerning teaching

assignments, pay increases, administrative matters, and departmental

procedures,' while extremely important to the person who dedicated

his or her life to teaching, do not rise to the level of constitu-

tional deprivation."                Harrington v. Harris, 118 F.3d 359, 365 (5th

Cir. 1997) (quoting Dorsett v. Bd. of Trs. for State Colls. & Univs.,

940 F.2d 121, 123 (5th Cir. 1991)). Nevertheless, "[a] transfer may

be considered the functional equivalent of a demotion and qualify

as an adverse employment action if the new position is 'objectively

worse.'"         Id.; see also Thompson, 764 F.3d at 503 ("[T]o be the

equivalent to a demotion, a transfer need not result in a decrease

in pay, title or grade; it can be a demotion if the new position

proves objectively worse--such as being less prestigious or less

interesting or providing less room for advancement.").                       And, a

"'campaign of retaliatory harassment' is actionable [but] only where

it constitutes 'a constructive adverse employment action." Mylett,

97 F. App'x at 476 (quoting Colson v. Grohman, 174 F.3d 498, 514 (5th

Cir. 1999).

        Wetherbe's latest amended complaint claims that the following

alleged incidents constitute adverse employment actions:

        (1)     Nail changed Wetherbe's fall 2013 semester schedule at the

last minute during a meeting on August 5, 2013, between Nail,

Wetherbe, and Wetherbe's area coordinator, Dr. Glenn Browne, which

required Wetherbe to cancel his family vacation plans to prepare.

(Pl.'s Am. Compl. (doc. 86) 17, ¶ 38.) Wetherbe alleges that faculty

normally have at least five months to prepare to teach their classes.


ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 6
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19          Page 7 of 14 PageID 2558


 (Id. at 15, ¶ 34; 23, ¶ 56(5).)                During the August 5 meeting, Nail

removed Wetherbe from a top-rated MBA communications class, asserting

that Wetherbe was not qualified to teach it and his doing so would

jeopardize accreditation, despite the fact that he had taught the

course over forty times during a ten-year period at TTU and had also

taught it at each of the universities for which he previously worked.

(Id. at 15-17, ¶¶ 35-39.) Instead, Nail assigned Wetherbe to an

introductory freshman/sophomore class that doctoral students normally

teach.      (Id. at 17, ¶39; 23, ¶ 56(5).)           Importantly for purposes of

whether this rose to the level of an adverse employment action,

Wetherbe alleges that his removal from this MBA course "came with

a loss of pay."             (Id. at 23, ¶ 56(4).)

        (2)     Wetherbe also alleges that Nail refused to permit him to

lead the development of "an internet-based social media thought

leadership platform for entrepreneurs called Entrepreneur & Innovation

Exchange, or EIX," that was funded by Best Buy and its founder Dick

Schulze, which "adversely affected his income by approximately

$50,000."         (Id. at 19-20, ¶¶ 45-46; 23, ¶ 56(2),(3).)

        (3) Nail removed Wetherbe from the Stevenson Chaired Professor-

ship over protests by Bobby Stevenson, the donor of the chair, thus

"cost[ing] Wetherbe approximately $90,000 per year in funding to

support research and philanthropy."                 (Id. at 21, ¶§ 49-50; 24, ¶

56(7).)       Wetherbe was allegedly removed as a result of Nail's "new

uniform policy limiting the amount of time professors could hold

endowed professorships to 15 years," but "this new policy was not

implemented for any other faculty."                 (Id. at 21, ¶50.)


ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 7
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19             Page 8 of 14 PageID 2559


        (4) Nail informed Wetherbe on March 5, 2015, that he would

henceforth be treated as a "professor of practice" rather than a "full

research professor without tenure" for purposes of assigning his

teaching load, which increased that "workload by fifty percent" and

"was a demotion."                (Id. at 22, ¶¶ 52; 23-24, ¶ 56(1), (6).)

        The Court agrees with Wetherbe that, as alleged, these incidents

rise to the level of adverse employment actions.                    Wetherbe alleges

that he was demoted from a full professor to a professor of practice,

which drastically increased his teaching workload. He also alleges

that he was removed from an endowed chair over the protest of its

donor, allegedly in accordance with new policy that was only applied

to him, resulting in a decrease in his available funds for research.

And he also alleges that he was removed from a long-taught MBA course

to teach an introductory course generally taught by graduate students,

which       resulted in a loss of pay.                 The Court has little trouble

concluding that Wetherbe has adequately alleged that he suffered

adverse employment actions.                     Nail may disagree about what exactly

happened, why it happened, or the effect those events had on

Wetherbe's pay, status, or even workload, but that is not within the

purview of a Rule 12(c) motion challenging Wetherbe's pleading.4
Wetherbe has adequately alleged the he suffered adverse employment

actions in the form of losses of pay and a demotion.

B.    Qualified Immunity

        Nail also contends that he is entitled to qualified immunity



        4
      Indeed, most of the cases cited in Defendants' brief
involved decisions on or reviews of summary judgments or trials.
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 8
TRM/chr
 Case 5:15-cv-00119-Y Document 111 Filed 12/03/19         Page 9 of 14 PageID 2560


from Wetherbe's suit.                  The doctrine of quality immunity protects

government officials “from liability for civil damages insofar as

their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Qualified immunity

balances two important interests--the need to hold public officials

accountable when they exercise power irresponsibly and the need to

shield officials from harassment, distraction, and liability when

they perform their duties reasonably.” Pearson v. Callahan, 555 U.S.

223, 231 (2009).

        Claims of qualified immunity are evaluated using a two-prong

analysis, which requires the plaintiff to show (1) that the official’s

conduct violated plaintiff’s constitutional right and (2) that the

constitutional right was clearly established at the time of the

violation. Id. at 232.                 Courts may address these prongs in either

order. Id. at 242.

        1.    Constitutional Violation
        Wetherbe has sufficiently alleged a violation of his constitu-
tional rights. As previously mentioned, to adequately plead a claim

for retaliation based on the exercise of free speech, a public

employee "must establish that: (1) he suffered an adverse employment

decision; (2) his speech involved a matter of public concern; (3)

his interest in speaking outweighed the government defendant's

interest in promoting efficiency; and (4) the protected speech

motivated the defendant's conduct."                    Hurst, 764 F.3d at 484.

Defendants' motion only challenges "elements one and four here."


ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 9
TRM/chr
Case 5:15-cv-00119-Y Document 111 Filed 12/03/19           Page 10 of 14 PageID 2561


(Defs.' Br. (doc. 91) 17.) The Court has already determined, above,

that Wetherbe has sufficiently alleged he suffered an adverse

employment action. And Wetherbe clearly alleges that Nail knew about-

-and that his actions were motivated by--Wetherbe's published articles

against tenure.5             (Pl.'s Am. Compl. (doc. 86)       2, ¶ 2; 4, ¶6; 18,

¶¶ 41-42; 20, ¶ 47; 23, ¶ 55.)

        2.    Clearly Established Law

        Under the second prong of the qualified-immunity test, the Court

must determine whether Wetherbe has sufficiently alleged facts

demonstrating that Nail's conduct "was objectively unreasonable in

light of clearly established law at the time of the incident."

Charles v. Grief, 522 F.3d 508, 511 (5th Cir. 2008). This prong also

"entails [a] two-part inquiry[:] whether the right was clearly

established at the time of the challenged conduct, and, even if it

was, whether the individual [d]efendant's conduct was nevertheless

objectively reasonable."                  Kostic v. Tex. A&M Univ. at Commerce, 11

F. Supp. 3d 699, 721 (N.D. Tex. 2014) (Lynn, J.) (quotations omitted).

        Regarding the first part of this inquiry, the Court finds its

decision in Kostic instructive:

        The critical question is whether the state of the law at
        the time gave the official "fair warning" that his or her
        act was unconstitutional. Morgan v. Swanson, 659 F.3d 359,
        372 (5th Cir. 2011) (en banc) (quoting Hope v. Pelzer, 536
        U.S. 730, 741). The Court "must ask whether the law so


        5
      Defendants contend that "this Court already made a finding
that Wetherbe failed to establish that Nail had any knowledge of
his views on tenure prior to or in conjunction with his
publication or speeches." (Defs.' Br. (doc. 91) 18 (citing "Doc.
No. 32, pgs 13-14").) But any such "finding" related to a prior
version of Wetherbe's complaint and not the one currently pending
before the Court.
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 10
TRM/chr
Case 5:15-cv-00119-Y Document 111 Filed 12/03/19   Page 11 of 14 PageID 2562


        clearly and unambiguously prohibited [the official's]
        conduct that every reasonable official would understand
        that what he is doing violates [the law]," and, "[t]o
        answer that question in the affirmative, [the Court] must
        be able to point to controlling authority"--or a "robust
        consensus of persuasive authority"--"that defines the
        contours of the right in question with a high degree of
        particularity." Id. (internal quotation marks and footnotes
        omitted). [However, a] "'case directly on point'" is not
        required. Id. at 412 (quoting [Ashcroft v.] al-Kidd, 131
        S. Ct. [2074,] 2083 [2011]). "[O]fficials can still be
        on notice that their conduct violates established law even
        in novel factual circumstances." Hope, 536 U.S. at 741.

             But a court must ask "not only whether courts have
        recognized the existence of a particular constitutional
        right, but also . . . whether that right has been defined
        with sufficient clarity to enable a reasonable official
        to assess the lawfulness of his conduct." Morgan, 659 F.3d
        at 372 (quoting McClendon [v. City of Columbia], 305 F.3d
        [314,] 331 [5th Cir. 2002]). "Under the Fifth Circuit
        standard, the doctrine of qualified immunity protects
        government officials from civil damages liability when they
        reasonably could have believed that their conduct was not
        barred by law, and immunity is not denied unless existing
        precedent places the constitutional question beyond
        debate." Wyatt [v. Fletcher], 718 F.3d [496,] 503 [(5th
        Cir. 2013)]. "This requirement establishes a high bar.
        When there is no controlling authority specifically
        prohibiting a defendant's conduct, the law is not clearly
        established for the purposes of defeating qualified
        immunity." Id.

        . . . .

        At the time of the alleged violation of Plaintiff's First
        Amendment rights in 2009 and later, both Supreme Court and
        Fifth Circuit law clearly proscribed retaliation by a
        government employer against an employee for engaging in
        protected speech. See Davis [v. McKinney], 518 F.3d [304,]
        317 [(5th Cir. 2008)] (citations omitted); Petrie [v. City
        of Grapevine], 904 F. Supp. 2d [569,] 589-91 [(N.D. Tex.
        2012) (Lynn, J.)]; see also Haverda [v. Hays Cty.], 723
        F.3d [586,] 599 [(5th Cir. 2013)] ("[T]here is no doubt
        that Haverda had a clearly established constitutional right
        not to be fired for engaging in protected speech."). "More
        specific to the conduct at issue in this case, the law was
        clearly established that speech directed to a person
        outside of the workplace on a matter of public concern only
        tangentially related to official duties is speech protected
        by the First Amendment." Petrie [v. Salame], 546 F. App'x
        [466,] 470 [(5th Cir. 2013)], see also Petrie, 904 F. Supp.

ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 11
TRM/chr
Case 5:15-cv-00119-Y Document 111 Filed 12/03/19         Page 12 of 14 PageID 2563


        2d at 590 ("By the summer of 2009, when the alleged
        violation occurred, the Supreme Court and Fifth Circuit
        had explained that speech was not constitutionally
        protected if made 'pursuant to official duties.' The Fifth
        Circuit had further defined 'pursuant to official duties'
        as 'activities undertaken in the course of performing ones
        job.' And it had clarified that an employee making external
        communications is typically not speaking 'pursuant to
        official duties.'" (Citations omitted.)).

Kostic, 11 F. Supp. 3d at 721-22.                The events about which Wetherbe

complains took place in 2013 and thereafter. Thus, in light of this

Court's decision in Kostic, the Court concludes that at the time of

the events alleged in Wetherbe's complaint, it was clearly established

that a state official could not impose adverse employment actions

on a state employee on account of that employee's outside speech on

a matter of public concern.6
        Finally, the Court must determine whether Wetherbe has adequately

alleged that Nail's actions were objectively unreasonable in light

of that clearly established law. See id. at 723 ("Even if the right


        6
      Defendants allege that Wetherbe loses on this issue because
he "failed to cite to any cases where actions taken by a
university Dean in accordance with university policy and
administration affecting a faculty member who spoke out against
the tenure system was a violation of that faculty member's First
Amendment right." (Defs.' Br. (doc. 91) 14.) Essentially,
Defendants contend that if there is not a factually identical
case in which the defendant's actions were held to be
unconstitutional, they are entitled to immunity. The Court
disagrees. Defendants are correct that the bar is high, inasmuch
as "the clearly established law must be 'particularized' to the
facts of the case." White v. Pauly, 137 S. Ct. 548, 552 (2017).
But Defendants place it out of reach. Although courts are "not
to define clearly established law at a high level of generality,
this does not mean that a case directly on point is required."
Morgan, 659 F.3d at 372; see also Ashcroft v. al-Kidd, 563 U.S.
731, 741 (2011) ("We do not require a case directly on point").
At the time Nail acted, the law was clearly established, as noted
in Kostic, that a university dean could not demote or reduce the
pay of a professor on account of his having spoken publicly on a
matter of public concern.
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 12
TRM/chr
Case 5:15-cv-00119-Y Document 111 Filed 12/03/19           Page 13 of 14 PageID 2564


[were] clearly established at the time of the alleged violation, a

defendant [would] still be entitled to qualified immunity if the

defendant's conduct was 'objectively reasonable in light of 'clearly

established' law at the time of the violation." (quoting Porter v.

Ascension Parish Sch. Bd., 393 F.3d 608, 614 (5th Cir. 2004)). "The

reasonableness of an official's actions must be assessed in light

of the facts available to him at the time of his action and the law

that was clearly established at the time of the alleged illegal acts."

Porter, 393 F.3d at 614.                  But because this is a Rule 12(c) motion,

the Court looks only to the facts alleged in Wetherbe's amended

complaint.         Wetherbe alleges that Nail demoted him, caused him to

suffer reductions in his pay, and essentially engaged in a pattern

of harassment against him simply because Nail did not agree with or

appreciate Wetherbe's authoring anti-tenure articles.                  At the time

of his actions, however, any reasonable official in Nail's position

should have understood that demoting or reducing Wetherbe's pay on

account of his publication of articles expressing anti-tenure views

violated Wetherbe's First Amendment rights.7 Consequently, the Court



        7
      Defendants point out that previously, "this Court found
that Wetherbe's publications regarding tenure did not qualify as
speech on a matter of public concern." (Defs.' Br. (doc. 91) 16.)
Thus, Defendants argue the law on this issue was not clearly
established. Wetherbe has not responded to this contention.
Nevertheless, the Court is not persuaded, at least at this
juncture of these proceedings, that its prior error is a
sufficient basis upon which to conclude that the law regarding
retaliating against a public employee for speaking out on a
matter of public concern was not clearly established when Nail
allegedly acted in mid-to-late 2013. Indeed, almost all of the
cases upon which the Fifth Circuit relied in reversing this
Court's prior decision on the public-concern issue were decided
well before the year of Nail's alleged actions.
ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 13
TRM/chr
Case 5:15-cv-00119-Y Document 111 Filed 12/03/19              Page 14 of 14 PageID 2565


concludes that Wetherbe has sufficiently alleged that Nail's actions

were objectively unreasonable in light of clearly established law.


                                         IV.     Conclusion

        For the foregoing reasons, the Court concludes that Wetherbe

has adequately pled that he suffered adverse employment actions by

way of Nail's actions, and that Wetherbe's allegations are sufficient

to overcome Nail's qualified immunity defense. Consequently, Nail's

Motion for Judgment on the Pleadings (doc. 90) is DENIED.

        SIGNED December 3, 2019.
                                                      ____________________________
                                                      TERRY R. MEANS
                                                      UNITED STATES DISTRICT JUDGE




ORDER RULE 12(C) MOTION FOR JUDGMENT - Page 14
TRM/chr
